DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/22 has been entered.

				Remarks
The examiner notes that claims 27-28 were presented in the claim set on 11/2/22 and were not present in the claim set on 11/30/22.  The examiner requests that applicants confirm whether they intend to include claims 27 and 28 on claim set on 11/30/22.

				Claim Status
Claims 1-26 are pending and are examined.

Claim Objections
Claim 5 is objected to because of the following informalities:  correct “quenchingagent” to “quenching agent”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  correct “first stabilizing solution” to “first stabilization solution”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the numbering for claim 20 is crossed out. Please add 20 back in.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation the inner protrusion having a piercing hollow channel” in line 5 and “a top that is pierceable by the piercing hollow channel” are unclear and indefinite. How is each urine sample collection tube arranged relative to the cup and the inner protrusion and the piercing hollow channel? Is the tube arranged within the cup or is it arranged external to cup on the top of the lid as shown in Fig. 7A. Please clarify the arrangement is of the lid of the cup, the cup, the inner protrusion, and the piercing hollow channel, and each urine sample collection tube.
Regarding Claim 3, the limitation “the solution” is unclear and indefinite. Which solution does this refer to?
Regarding Claim 4, the limitation “the solution” is unclear and indefinite. Which solution does this refer to?
Regarding Claim 5, the limitation “the solution” is unclear and indefinite. Which solution is this?
Regarding Claim 5, the limitation “a concentration of sodium azide” is unclear and indefinite. What is a concentration of sodium azide? Is there sodium azide? Can the concentration be 0? Is there always sodium azide added? Note the applicant has listed a concentration of the prior limitations such as quenching agent and first chelator.
Regarding Claim 5, the limitation “2.5 g/L-80 g/L of a quenching agent, and 1 mM to 500 mM of a first chelator” is unclear and indefinite and redundant to claim 1. What is the reason for reciting this limitation again and how is it limiting the concentrations of the quenching agent and first chelator that are recited in claim 1? 
Regarding Claim 6, the limitation “a concentration of sodium azide” is unclear and indefinite. What is a concentration of sodium azide? Is there sodium azide? Can the concentration be 0? Is there always sodium azide added? 
Regarding Claim 7, the limitation, “the two or more distinct analytes” is unclear and indefinite. What analytes are being referred to? The analytes are also directed to intended use as the analytes are not part of the claimed kit.  Further, the limitation “their distinct two or more urine sample collection tubes” is unclear and indefinite. What tubes are being referred to? Is this each of the two or more urine sample collection tubes?
Regarding Claim 8, the limitation, “the two or more distinct analytes” is unclear and indefinite. What analytes are being referred to? The analytes are also directed to intended use as the analytes are not part of the claimed kit.  Further, the limitation “their distinct two or more urine sample collection tubes” is unclear and indefinite. What tubes are being referred to? Is this each of the two or more urine sample collection tubes?
Regarding Claim 11, the limitation “at least one additional nucleic acid analyte” is unclear and indefinite. What does one additional nucleic acid analyte refer to? It is not recited in claim 1 or 10 which claim 11 is dependent on. Is applicant referring to cfDNA as a nucleic acid analyte and if so what is the additional nucleic acid analyte. Please clarify.
Regarding Claim 14, the limitation “a subject” is unclear and indefinite. Is this the same or different subject than a subject in claim 1. Please clarify how many subjects are referred to in the claims. 
Regarding Claim 15, the limitation “a subject” is unclear and indefinite. Is this the same or different subject than a subject in claim 1. Please clarify how many subjects are referred to in the claims.
Regarding Claim 16, the limitation “a subject” is unclear and indefinite. Is this the same or different subject than a subject in claim 1. Please clarify how many subjects are referred to in the claims.
Regarding Claim 17, the limitation the at least one urine sample collection tube should be changed to at least one of the two urine sample collection tubes
Regarding Claim 19, the limitation “a subject” is unclear and indefinite. Is this the same or different subject than a subject in claim 1. Please clarify how many subjects are referred to in the claims.
Regarding Claim 19, the limitation “two or more urine sample collection tubes” is unclear and indefinite. Are these the same or different two or more urine sample collection tubes that are in claim 1. Claim 19 is dependent on claim 1. Please clarify how many urine sample collection tubes.
Regarding Claim 19, the limitation “pressing two or more urine sample collection tubes against the piercing hollow channel of the assembled lid onto the cup having the urine of the subject, thus collecting the urine sample of the subject into two or more urine sample collection tubes” is unclear and indefinite. 1) There is 1 piercing hollow channel and 2 or more urine sample collection tubes – how are 2 or more tubes pressing against the piercing hollow channel of the assembled lid? 2) Where are the tubes connected to the channel- on the underside of the lid or the top side of the lid? Fig. 7A for example shows 1 tube connected to the top side of the lid of the cup. Please clarify the arrangement of each of the two or more urine sample collection tubes against the piercing hollow channel.
Regarding Claim 20, the limitation “two or more urine sample collection tubes” is unclear and indefinite. Are these the same or different two or more urine sample collection tubes that are in claim 1. Claim 20 is dependent on claim 1. Please clarify how many urine sample collection tubes.
Regarding Claim 20, the limitation “at least one protein” is unclear and indefinite. Is this the same or different at least one protein as recited in claim 1 which claim 20 is dependent on. Please clarify how many “at least one protein” there is. 
Regarding Claim 20, the limitation “whereby the two or more urine sample collection tubes of claim 1 are configured to provide a range of a 1:2 volume:volume ratio of the first stabilization solution and/or the second stabilization solution to urine  to urine, a 1:3 volume:volume ratio of the first stabilization solution and/or the second stabilization solution to urine to urine, a 1:4 volume:volume ratio of the first stabilization solution and/or the second stabilization solution to urine to urine, a 1:5 volume:volume ratio of the first stabilization solution and/or the second stabilization solution to urine to urine, or a 1:6 volume:volume ratio of the first stabilization solution and/or the second stabilization solution to urine to urine” is unclear and indefinite. How is the tube capable of providing a range of volume:volume? . The kit has structural elements, yet this The tube is capable of being configured to hold a volume:volume depending on its size and the amount of sample and stabilization solution. This limitation is directed to what the tube comprises of not what it is configured to provide. Part of what the tube comprises is urine which is a sample that is unclaimed and therefore, this is directed to intended use of the device. What does the applicant intend to claim in this limitation regarding structure of the kit or the kit components? Previously, claim 20 was previously a method claim and now is directed to a kit. Please clarify the structure of this claim.
Regarding Claim 22, the limitation “a chelator” and “a polyol” are unclear and indefinite. Are these the same or different than a chelator and a polyol recited in claim 1? Is this the first chelator or the second chelator? Please clarify how many chelators and polyols there are. 
Regarding Claim 23, the limitation “the first preservative solution” is unclear and indefinite. What is the preservative solution? Claim 23 is dependent on claim 1 and the term preservative solution was not previously cited. Please clarify what is the preservative solution and how many preservative solutions there are since this is recited as “first”.
Regarding Claim 23, the limitation “the first preservative solution consists essentially of 2.5 g/L-80 g/L of the quenching agent and 1 mM to 500 mM of the first chelator” is unclear and indefinite and redundant to claim 1. What is the reason for reciting this limitation again and how is it limiting the concentrations of the quenching agent and chelator that are recited in claim 1? Does the applicant intend to limit the elements in the urine sample collection tube to only the quenching agent and the first chelator? Please clarify.
Regarding Claim 24, the limitation “the second preservative solution” is unclear and indefinite. What is the preservative solution? Claim 24 is dependent on claim 1 and the term preservative solution was not previously cited. Please clarify what is the preservative solution and how many preservative solutions there are since this is recited as “second”.

Any claims dependent on claim 1 that are not listed above are rejected by virtue of being dependent on a rejected base claim.
 
Allowable Subject Matter
Claims 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

		Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a lid of the cup having an inner protrusion for insertion of a urine sample collection tube therein, the inner protrusion having a piercing hollow channel; two or more urine sample collection tubes wherein: a first urine sample collection tube of the two or more urine sample collection tubes comprises a first stabilization solution for stabilizing a cell-free nucleic acid, the first stabilization solution comprising  2.5 g/L-80 g/L of a quenching agent and 1 mM to 500 mM of a first chelator contained within the first urine sample collection tube comprising a top that is pierceable by the piercing hollow channel; and a second urine sample collection tube of the two or more urine sample collection tubes comprises a second stabilization solution for stabilizing at least one protein, the second stabilization solution comprising 1 mM to 100 mM of a second chelator and at least 65% percent (volume) of a polyol contained within the second urine sample collection tube comprising a second top that is pierceable by the piercing hollow channel.

			Additional Reference
The prior art of Schur (WO 97/12681) teaches this closure insert of Figs. 2 and 3 are depicted in Figs. 4A and 4B. More specifically, the closure insert depicted in Fig. 4A can take the form of a dropper bottle tip (415), and thus permit the dispensing of an aliquot of a recovered sample from the reservoir of the collection device onto an analyte sensitive element, or into a cuvette, for constituent analysis of the sample. Thus, in the context of this invention, the term "fluid" as used in conjunction with the terms "hole" and "channel," is inclusive of both liquids and gases. The size, shape and location of a hole/channel (111) in the cap allows for both the compression of the collection tube (112) during the recovery of the sample and its return to original shape. Page 12, lines 26-37). Schur also teaches polyol foam 116 as a sample absorbent element Page 15, lines 7-15. 
However, Schur is silent to two or more urine sample collection tubes comprises a first stabilization solution for stabilizing a cell-free nucleic acid, the first stabilization solution comprising 2.5 g/L-80 g/L of a quenching agent and 1 mM to 500 mM of a chelator contained within the first urine sample collection tube comprising a top that is first pierceable by the piercing hollow channel; and a second urine sample collection tube of the two or more urine sample collection tubes comprises a second stabilization solution for stabilizing at least one protein, the second stabilization solution comprising 1 mM to 100 mM of a second chelator and at least 65% percent (volume) of a polyol contained within the second urine sample collection tube comprising a second top that is pierceable by the piercing hollow channel.

The prior art of Katz (US Pub 2005/0032239) teaches [0039] In action lid 3 is first removed from the cup 2 so as to completely open cup 2, which then could be used for collection of sample 20 such as urine. After collection of the sample, the lid 3 is placed back on cup 2 and the device with the sample is transferred to the lab for analysis. From now on (and until final discarding of the sample and of the cup) there is no need to remove the lid 3 from the cup 2, since all the required sample extractions could be performed through the aperture 4, or through the cannula 10, by either insertion of a sampling probe to immerse inside the sample or insertion of an inverted evacuated tube into the cannula 10, which both could be performed either simultaneously or alternately any number of times according to the number of sample doses required.
Katz is silent to two or more urine sample collection tubes comprises a first stabilization solution for stabilizing a cell-free nucleic acid, the first stabilization solution comprising 2.5 g/L-80 g/L of a quenching agent and 1 mM to 500 mM of a first chelator contained within the first urine sample collection tube comprising a top that is pierceable by the piercing hollow channel; and a second urine sample collection tube of the two or more urine sample collection tubes comprises a second stabilization solution for stabilizing at least one protein, the second stabilization solution comprising 1 mM to 100 mM of a second chelator and at least 65% percent (volume) of a polyol contained within the second urine sample collection tube comprising a second top that is pierceable by the piercing hollow channel.

Response to Arguments
Applicant’s arguments, see page 3 of 17, filed 11/30/22, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Applicant’s arguments, see page 10 of 17, filed 11/30/22, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1 and 6 has been withdrawn. 
The examiner notes there are new claim objections in light of the RCE.

Applicant’s arguments, see pages 11-13 of 17, filed 11/30/22, with respect to the claim rejections have been fully considered and are persuasive.  The 112b rejections  have been withdrawn. 
The examiner notes there are new 112b claim rejections in light of the RCE.

Applicant’s arguments, see pages 14-16, filed 11/30/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

First, Applicant argues on page 14 that the prior art of Haywood is silent on preservation of nucleic acids or provide motivations for storing cfDNA. On page 15 of 17 Applicant also argues that Haywood or Lloyd alone or in combination would know the cfDNA exists in low abundance and that based on the disclosed numbers of Lloyd for RNA, one of ordinary skill in the art would be greatly discouraged from pursuing a technology that could lead to a significant loss of a low abundance material.
In response, the examiner notes in light of the RCE the prior rejection is withdrawn. However, the examiner notes that the claims are directed to a kit and the components of the kit should preserve the nucleic acid for storing cfDNA. Applicant’s arguments are directed to intended use. Regarding the amount of cfDNA or RNA that is recovered or retained, this is directed to intended use of the device and would depend on preservatives and sample which are not part of the kit. However, the rejection was withdrawn due to the amended limitations directed to the cup and the lid and the arrangement of the cup, lid and urine sample collection tubes and the amended limitations directed to the components within each of the urine sample collection tubes and these limitations distinguished from the prior art.
The examiner also notes that claims dated 11/30/22 have claims 1-26. Claims dated 11/2/22 have claims 1-28. The examiner called the attorney on 12/6/22 to determine whether the applicant intended to include claims 27 and 28 in claims dated 11/30/22. Since no reply was received, the claims dated 11/30/22 were examined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB

/Benjamin R Whatley/Primary Examiner, Art Unit 1798